396 U.S. 281 (1970)
NEW YORK
v.
UNITED STATES ET AL.
No. 100.
Supreme Court of United States.
Decided January 12, 1970.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF NEW YORK.
Louis J. Lefkowitz, Attorney General of New York, Dunton F. Tynan, Assistant Solicitor General, and Walter J. Myskowiski for appellant in No. 100. Gordon P. MacDougall, William G. Mahoney, and C. C. Sheldon, Assistant Attorney General of Nebraska, for appellants in No. 520.
Solicitor General Griswold, Assistant Attorney General McLaren, Robert W. Ginnane, and Jerome Nelson for the United States et al. in No. 100. Solicitor General Griswold, Assistant Attorney General McLaren, and Fritz R. Kahn for the United States et al. in No. 520. Wallace R. Steffen for Erie Lackawanna Railway Co., appellee in No. 100. George G. Coughlin for Broome County Chamber of Commerce, appellee in No. 100, supporting the position of the appellant. Howard J. Trienens and Richard T. Cubbage for Chicago, Burlington & Quincy Railroad Co., appellee in No. 520.
PER CURIAM.
The motions to affirm are granted and the judgments are affirmed.
NOTES
[*]  Together with No. 520, City of Sheridan et al. v. United States et al., on appeal from the United States District Court for the District of Wyoming.